





Exhibit 10.3




Exhibit 10.3
[Avon Letterhead]


20th June 2017


Private and Confidential


Jonathan Myers
[Address]




Dear Jonathan,


It is with great pleasure that I am able to offer you on behalf of Avon
Cosmetics Limited ("the Company"), a wholly-owned subsidiary of Avon Products,
Inc. ("Avon") the permanent position of Executive Vice President, Chief
Operating Officer of Avon. The Company is part of the Avon group of companies
(“the Avon Group”). You will report to Sheri McCoy, Chief Executive Officer of
Avon, and your expected commencement date will be 1 September, 2017.


The terms and conditions of your employment are set forth herein and in your
contract of employment, attached hereto and incorporated in all respects.


Your annual base salary will be £470,000 payable in accordance with the
Company's remuneration practices described in your contract of employment.
Although this salary is quoted on an annual basis, it does not imply a specific
period of employment.


You will be eligible to participate in the annual incentive program available to
similarly situated Executive Vice President-level Associates. Your annual target
award in 2017 will be 80% of your earned eligible base salary, provided that
your employment commences on or before 1 October, 2017. Annual awards are
contingent on relevant individual and business performance goals being achieved
and the terms and conditions of the applicable annual incentive program. Annual
incentive program payments, if any, are generally made early in the year
following the performance period. For the 2017 year, the value of your annual
incentive award shall be reduced pro-rata based on your employment commencement
date (subject to applicable performance measures being achieved). Please note
that if your employment commences after 1 October, 2017 for any reason, you will
not be eligible for a 2017 annual incentive program award.


You will be eligible to participate in the long-term incentive program (“LTIP”)
available to similarly situated Executive Vice President-level Associates. Your
first such LTIP award is expected to be granted on your start date, with an
expected recommended target value of 180% of your eligible, annual base salary,
subject to approval of the Compensation and Management Development Committee of
Avon’s Board of Directors.  This assumes your employment commences no later than
October 1, 2017. Should your start date be after October 1, 2017, then you will
not be eligible to receive a 2017 LTIP award and then your first award would be
the regular 2018 award, planned to be granted in March, pursuant to the terms
and conditions of the 2018 LTIP program available for similarly situated
associates.


Subsequent LTIP awards, if any, generally will be granted in March of each year,
in the same form and subject to the same terms and conditions as LTIP awards for
similarly situated Executive Vice President-level Associates. Long-term
incentive awards for your level are currently delivered 1/3 in time-based
Restricted Stock Units (RSUs), 1/3 in performance RSUs (PRSUs) and 1/3 in
premium-priced Stock Options.  Avon reviews the annual and long-term incentive
programs from time to time and reserves the right to change the applicable award
mix and the design of the programs at its discretion.





--------------------------------------------------------------------------------








Exhibit 10.3




For the avoidance of doubt, the definition of ‘cause’ in both the LTIP and the
annual incentive program rules are substantially the same as the definition in
your contract of employment (attached).


The Company understands that you and your family may move from your current home
to enable you to work in Chiswick, and so the Company will provide you with the
following relocation support: (a) a housing allowance solely for the initial
eighteen (18) months of your employment in the amount of GBP 4,000 per month
(net of tax), to be incurred and paid monthly provided you are still actively
employed with the Company on the date of payment; (b) reimbursement for broker’s
fees and other costs associated with the sale of your current primary home, not
to exceed GBP 100,000 (net of tax), (c) support on the shipment of your
household goods to the London area, within limits and terms defined in Avon’s
Permanent Transfer Policy, and (d) temporary living and storage of your
household goods, if needed, (not to exceed ninety (90) days). Amounts under
items (b), (c) and (d) above must be incurred within the first forty-eight (48)
months of your employment, and while you are actively employed with the Company.
“Actively employed” means that you are still employed by the Company and are not
working out your notice or on garden leave. If you resign from your employment
with the Company for any reason or your employment is terminated for cause (as
defined in your contract of employment) before the later of 24 months of your
employment commencement date or 12 months following the date you last incur any
such expense, you agree to repay any relocation support provided by the Company
in full. The Company reserves the right to deduct any amount owed from your
salary or other payments made under this letter or your contract of employment.


The Company believes strongly in a culture of ethics and compliance and you will
be covered by and must comply with Avon's Code of Conduct and other policies. In
particular, the Company expects all staff to respect the privacy of other
individuals and protection of their personal data. This offer is subject to you
agreeing and signing up to our data privacy terms, which are set out separately.


As a senior executive of Avon, you will also need to adhere to stock ownership
guidelines, which encourage executive share ownership and align executive
interests with those of shareholders. You will have an ownership target equal in
value to three times base salary and will be expected to hold 50% of net shares
acquired upon vesting of equity awards until this target has been satisfied.
Additionally, you will be covered by Avon's Compensation Recoupment Policy and
Avon’s Change in Control Policy.


You represent and agree that your acceptance and execution of this offer does
not conflict with or violate any of the terms, conditions or provisions of any
existing contractual relations to which you are bound, and does not conflict
with any duties owed or owing to your current employer.


Your employment is contingent upon you passing a satisfactory background
investigation, reference checks and compliance with immigration law. As you may
be aware, government regulations requires that the Company verify the employment
authorisation status of all new employees.


Once you sign your new contract we will send you some additional forms to
complete:


•
Pension entitlement and enrolment

•
Bank details

•
Avon’s data privacy agreement

•
When you join Avon you will be required to access our HR system and update both
your contact information and personal information.

•
You will also be required to bring a copy of your right to work documents on
your first day at Avon



Please contact Gina Fitzsimons if you have any queries.


In the meantime we look forward to you joining the Company.









--------------------------------------------------------------------------------







Exhibit 10.3




Yours sincerely,




/s/ Sheri McCoy
Sheri McCoy
Chief Executive Officer


cc: Susan Ormiston, Senior Vice President, Human Resources and Chief Human
Resources Officer
cc: Gina Fitzsimons, Group Vice President, Human Resources, Global Compensation
& Benefits & Global Functions,




Accepted and Agreed to:








/s/ Jonathan Myers ____________                    __20th June 2017___________
Jonathan Myers
Date





--------------------------------------------------------------------------------







Contract of Employment




This statement contains the main terms and conditions of your employment with
Avon Cosmetics Limited (“The Company”), for the position of Executive Vice
President, Chief Operating Officer of Avon.
    
Please ensure you read and understand this document. If you have any queries
relating to your employment please contact the Human Resources Department.




Surname:
Myers
Forename:
Jonathan
Address of Employee:
 
Post code:
 
Job Title:
Executive Vice President, Chief Operating Officer of Avon Products, Inc.
Reporting to:
Chief Executive Officer
Grade:
E02 (Executive Vice President)


Effective Date:


Continuity of Employment:




Salary:


1 September 2017


No previous service counts towards your continuity of employment.


£470,000 per annum






--------------------------------------------------------------------------------







Exhibit 10.3




Annual Incentive Programme:
As stated in your offer letter, you are eligible for the annual incentive
programme available to similarly situated Executive Vice President-level
associates, with a target level of 80% of earned eligible base salary. The
actual amount of bonus awarded is contingent on relevant individual and business
performance goals being achieved and the terms and conditions of the applicable
annual incentive program. The payment of bonus and the rules of the scheme are
at Avon’s discretion and are subject to change. Details of the bonus scheme will
be supplied annually.
Long Term Incentive Plan:
As stated in your offer letter, you are eligible to participate in the long-term
incentive plan available for similarly situated associates at your level.
Further details of the scheme are available on request. Please note the terms of
the scheme are subject to change.
Working hours:
Weekly hours: 37.5 plus such additional hours as are necessary for the proper
performance of your duties. You acknowledge that you shall not receive further
remuneration in respect of such additional hours.
Location:
You will be based at Avon’s corporate headquarters in Chiswick.
You may be required to work at other Avon sites from time to time.
Remuneration:
Method of Payment
You will be paid monthly in arrears by or on the last working day of each month
by direct credit transfer to your bank or building society account.


Basic Pay Review
Your basic pay will be reviewed annually based on performance.


Deductions
The Company reserves the right to make deductions from your pay in the event of
any monies owing to the Company but attributable to you.
 
 
Normal Working Pattern:
The Company operates in accordance with the Working Time Regulations 1998. If
you require further information please refer to the Company Working Hours Policy
held electronically on the HR website.






--------------------------------------------------------------------------------







Exhibit 10.3




Flexibility:
Avon will expect you to perform all reasonable tasks assigned to you during the
course of your employment which it believes you are competent to perform; you
will be required to be flexible in your job responsibilities and to react to the
needs of the business. This means that you may be required to:
vary your working hours
to travel on the Company's business (both within the United Kingdom or abroad)
as may be required for the proper performance of your duties under the
appointment
carry out duties which may be outside the scope of your normal responsibilities
but which you are competent to perform.


The Company will give reasonable notice for any changes with regard to
occasional travel that might affect you and will always strive at a very minimum
to provide 48 hours’ notice. During your employment, you will not be required to
work outside the United Kingdom for any continuous period of more than one
month.
Private Medical Insurance:
You will be eligible for private medical cover for yourself and up to family
cover, depending on your personal circumstances


If you wish to join the scheme you can do so by using our Flexible Benefits
system, UP2U. You will receive confirmation of the website and access details
shortly after joining the Company.
Further changes to your PMI subscription can only be made once a year when the
UP2U ‘window’ is opened to all eligible employees or if a ‘lifestyle event’
(marriage/divorce/birth of child) occurs.
Please note PMI is a benefit which is taxable at source.
Life Assurance:
4 times annual salary is paid on death in service (subject to a cap of £1.8
Million).
Company Sick Pay:
The Company operates a Company Sick Pay Scheme for the benefit of its employees
which is in addition to Statutory Sick Pay entitlement. All payments made under
this company scheme are at the sole discretion of the Company. Please refer to
the Company Sickness Absence Policy which outlines the circumstances in which
Company sick pay may be withheld.


Service with AvonEntitlement
0-1 year 4 weeks
1-2 years 8 weeks
2-5 years 16 weeks
5+ years 26 weeks






--------------------------------------------------------------------------------







Exhibit 10.3




Pension Scheme:
Avon operates an employee contributory pension scheme which is open to all
permanent and fixed term employees. Under current Auto Enrolment legislation
Avon is required to automatically enroll employees who meet certain criteria
into a qualifying scheme. Full details of the current Avon Pension Scheme, the
enrolment criteria and how Auto Enrolment is applied can be found in the
enclosed pension documents.
For tax purposes, the Pension Input Period in the Avon Cosmetics Pension Plan
ends on 31st March each year.
Company Car:
You are eligible for a Company Car at the benchmark
level for your grade or an annual cash equivalent of
£15,252, subject to normal deductions.
You will be provided separately with a copy of the Company Car policy.


Further details can be obtained from the Car Fleet department on 01604 618986.
Holiday Entitlement:
The Company’s holiday year runs from 1 January to 31 December. You are entitled
to 28 days holiday per year plus 8 public holidays.
An employee will accrue holiday from the day their employment with Avon starts.
At the conclusion of your employment, you will be paid for any accrued but
untaken holiday.
Holiday entitlement on termination will be calculated according to the
percentage of the year worked i.e. as the number of days worked divided by 365
(366 for a leap year).
Should you have taken in excess of your accrued entitlement the company may
deduct the cash equivalent from your final salary.
At the Company’s discretion you may be required to reserve several days of your
holiday entitlement. You will be notified of any such requirement in advance on
an annual basis.


Flexible Benefits:
The Company operates a self-service electronic flexible benefits scheme called
UP2U. Shortly after joining the Company you will be sent details of Avon’s UP2U
scheme which will allow you to opt into the Private Medical Scheme and to
purchase childcare vouchers at that time.
Following this there are annual enrolments for the flexible benefits scheme.
Enrolment details will be sent to you at this time.










--------------------------------------------------------------------------------







Exhibit 10.3




Notice Period:
In the event of involuntary termination (other than for cause) the Company
agrees to pay you the equivalent of 24 months’ base salary (inclusive of a
payment in lieu of statutory notice), on the basis that you enter into an
appropriate settlement agreement with the Company which shall include for
example a general release of claims, together with reasonable and appropriate
non-competition and non-solicitation provisions and other covenants. Such
payment will be made as soon as reasonably practicable following termination.


In all other circumstances, you are entitled to receive and are obliged to give
the Company 6 months’ notice to terminate your employment.


The Company reserves the right to pay salary in lieu of notice.  Alternatively
the Company reserves the right to terminate your employment without notice or
salary in lieu of notice in accordance with the Disciplinary Procedure.  


Should you wish to resign from the Company, a letter of your intended
resignation should be sent to the Company. The Company requires you to work your
notice period unless otherwise mutually agreed.  If you fail to give notice to
the Company or give the incorrect notice, the Company shall be entitled to
withhold a sum from any monies due to you equivalent to the value of the salary
you would have been entitled to during the un-worked notice period.




 For the purposes of this clause, a termination “for cause” shall mean a
termination by the Company because of your (a) continued failure (after formal
written notification of the failure requiring you to remedy the same) to perform
substantially your duties; (b) your wilful failure to perform substantially your
duties or other wilful conduct that is materially detrimental to the Company;
(c) your personal dishonesty in the performance of your duties; (d) your breach
of fiduciary duty involving personal profit; (e) your commission or conviction
of a felony or misdemeanour or pleading guilty to a felony or misdemeanour
(excluding a motoring offence which does not lead to a custodial sentence); (f)
your wilful or significant violation of any Avon rule or procedure, including
without limitation, absenteeism, violation of safety rules or insubordination;
or (g) violation of the Code of Conduct. All determinations of whether any of
the events above have occurred and/or whether cause shall have occurred will be
determined by the Company in its sole discretion (acting reasonably and in good
faith).






--------------------------------------------------------------------------------







Exhibit 10.3






Garden Leave:
















































 The Company reserves the right to require you not to
 attend your place of work for all or part of your notice
 period, in its absolute discretion. This period is referred to as “Garden
Leave”. During Garden Leave:
(a) the Company shall be under no obligation to provide any work to you and may
revoke any powers you hold on behalf of the Company (or any group company);
(b) the Company (acting reasonably) may require you to carry out alternative
duties or to only perform such specific duties as are expressly assigned to you,
at such location (including your home) as the Company may decide;
(c) you will be continue to receive your basic salary and normal contractual
benefits in the usual way and subject to the terms of any benefit arrangement;
(d) you shall remain an employee of the Company and bound by the terms of this
agreement (including any implied duties of good faith and fidelity); and
(e) the Company may exclude you from any premises of the Company (or any group
company).


 Any accrued but unused holiday entitlement shall be deemed to be taken during
any period of Garden Leave.




Company Equipment:


If you are allocated any Company equipment and your employment is terminated for
whatever reason, unless otherwise agreed in writing, you must immediately return
all company equipment in good working order as received by you.
Deductions may be made from any final payments for
any associated loss or damage.


Code of Conduct:
Some examples are outlined below, however this is
not exhaustive and you should refer to the Code of
Conduct on the Avon Global Website for further
guidance.
Code of Conduct - Gifts:
The exchange of gifts is often used as a way to enhance business relationships,
and within the guidelines stated in Avon’s Code of Conduct and Ethics, this is
an acceptable practice. Avon permits gifts only of “nominal value,” such as
meals, fruit baskets, and bottles of wine, flowers, chocolates/candies, tickets
to occasional sporting events or concerts, and other routine gifts.


Any gifts of greater than nominal value or that otherwise exceed the common
courtesies associated with ethical business practices could give the appearance
of impropriety and must not be accepted. Examples of gifts that are not
permitted include vendor-sponsored trips, vacations, luxury leather accessories,
electronics or sporting equipment. Cash and/or loans of any amount are strictly
prohibited at all times.


These same standards apply to associates of all levels within the company. If
there is any question as to whether or not the value of an offered gift is more
than nominal, consult with your Manager or HR.






--------------------------------------------------------------------------------







Exhibit 10.3




Code of Conduct - Conflict of Interest:
In line with Avon’s Code of Conduct and Ethics, employees have an obligation to
act in the best interest of Avon. Conflicts of interest are prohibited, which
means that no employee should place himself or herself in a situation in which
personal interest might conflict with the interest of Avon. A breach of these
rules may lead to disciplinary action.


A “conflict of interest” occurs when an associate’s private or family interest
interferes in any way, or even appears to interfere, with the interest of Avon.
A conflict of interest can arise when an associate takes an action or has an
interest that may make it difficult for him or her to perform his or her work
objectively and effectively.
Code of Conduct - Other Interests:
You should not engage directly or indirectly in any business or employment if,
in the reasonable opinion of the Company, this work may have an adverse effect
upon the performance of your duties for the Avon Group.
Inventions and Improvements:
Any invention, design or improvement upon any existing invention, product or
work during the course of your employment will belong to the Company. This
includes any computer programme or design whether or not it is capable of patent
registered design, design right, database, copyright or any other similar
protection, and whether you made or discovered it alone or in conjunction with
anybody else. You must immediately tell your Line Manager of any such invention
or improvement.


If the Company asks you to do so, you must comply with any requests that it
makes in order to ensure that the invention or improvement becomes or remains
the property of the Company or its nominee.






--------------------------------------------------------------------------------







Exhibit 10.3




Confidential Information:
You must not (at any time) either during or at any time after the termination of
your employment:
divulge, disclose or communicate any confidential Information to any person or
persons, firm or company other than duly authorised employees of the Company
or
use any confidential information for your own purposes or for any purposes other
than those of the Company.


You must at all times exercise utmost care, attention and discretion in handling
any confidential information relating to the Avon Group or personal information
relating to an individual of which you are aware.


For the purposes of this clause, confidential information includes any of the
below:
information in whatever form relating to the organisation
business plans
finances
transactions
terms of business
marketing strategies
sales
customers and prospective customers
suppliers
design and manufacturing process
technical specifications
private affairs of the Company
personal information relating to an individual
other information of a confidential nature
For these purposes, "confidential information" shall not include information
that comes into the public domain (otherwise than by reason of a breach by you
of your obligations under this Contract). For the avoidance of doubt, you are
not prohibited from disclosing any information where you are required to make
such disclosure by law or a relevant regulatory authority.
Data Protection and Privacy:
All information within the Avon Group is processed in accordance with the
requirements of the Data Protection Act. The Company expects all staff to
respect the privacy of other individuals and protection of their personal data.
Your offer of employment is subject to you agreeing and signing up to our data
privacy terms.
Directorships






























The Company (or its affiliates, as applicable) will maintain appropriate
director's and officer's liability insurance for your benefit and maintain such
cover whilst you are a director and for so long after you have ceased to be a
director as any claim may lawfully be brought against you.
In relation to any directorships you hold which arise out of or are connected to
your employment, the Company shall provide you (both during and after your
employment has terminated) with copies of non-privileged Board Minutes (and
documents referred to therein) which you reasonably require to defend yourself
in any legal, regulatory or quasi-judicial proceedings.












--------------------------------------------------------------------------------







Exhibit 10.3




Right to Search:


To help the Company provide a safe environment and
to deter criminal, obscene, pornographic or
defamatory acts. While on Company premises or
while using company equipment, the Company has
the right to carry out:
Searches of your person, personal
              belongings and vehicle without notice in
              accordance with Company guidelines.
Drug, drink and substance checks without
              notice, in line with the Misuse of Drugs
              and Alcohol policy.
Video surveillance.
Monitoring of electronic communications
              on private or public lines, such as email.


Failure to comply will lead to disciplinary action and may lead to dismissal.


Key Company Policies:
 The following policies are available on the HR website:
Grievance Policy
Performance Capability Policy
Misconduct Policy
Sickness Absence Policy
Medical Examinations:
The Company may require a medical report to enable it to make decisions
regarding your employment, e.g. in cases of ill-health. The Company may require
you to undergo a medical examination by its medical advisor. In addition, you
will be expected to provide the Company’s health professional with information
about your medical condition as it may reasonably require. This is in order to
ensure your state of health enables the Company to act within both yours and the
Company’s best interest.
  You may be asked in specific circumstances to consent
  to the Company contacting your doctor and to his or
  her discussing your medical condition and history with
  us or a doctor nominated by the Company.
Collective Agreement:
 There is no collective agreement which directly affects
 your employment.
Variations to Terms and Conditions:
The Company reserves the right to change the terms
and conditions of your employment from time to time to
take into account Company policy, the needs of the
business and/or new legislation. This may include
implementation of new policies and procedures as they
become necessary to meet the needs of the business.


Reasonable notice will be given when this occurs.






--------------------------------------------------------------------------------







Exhibit 10.3




Entire Agreement


































This agreement and the offer letter constitutes the entire agreement between the
parties and supersedes and extinguishes all previous agreements, promises,
assurances, warranties, representations and understandings between them, whether
written or oral, relating to its subject matter. Each party acknowledges that in
entering into this agreement it does not rely on and shall have no remedies in
respect of any statement, representation, assurance or warranty (whether made
innocently or negligently) that is not set out in this agreement.








Governing Law
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation shall be governed by and construed in
accordance with the law of England and Wales.


Jurisdiction


Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation.









I confirm that I agree with the terms and conditions set out in this Contract of
Employment and agree to be bound by the rules of the Company and Avon policies:




Name: Jonathan Myers




Signed: _/s/ Jonathan Myers _____________




Date: ____20th June 2017________________








Signed on Behalf of the Company




Name: _Susan Ormiston__________________




Signed: /s/ Susan Ormiston_______________




Date: __20/6/17_________________________







